Citation Nr: 0533557	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee.

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1992 to March 2001.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In May 2004, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the hearing transcript is of 
record.  At that hearing, the appellant withdrew his claim 
for entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  In a December 
2004 decision, the Board dismissed the appeal on this issue 
and remanded the remaining issues listed above for further 
development.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The left knee shows full range of motion with mildly 
increased pain with resisted motion and requires use of a 
knee brace at times, but no objective medical evidence of 
gross fatigability, weakness, incoordination, effusion of the 
knee or tenderness of the medial and lateral joint lines.

3.  The right knee shows full range of motion with mildly 
increased pain with resisted motion and requires use of a 
knee brace at times, but no objective medical evidence of 
gross fatigability, weakness, incoordination, effusion of the 
knee or tenderness of the medial and lateral joint lines.

4.  The veteran's bilateral plantar fasciitis is 
characterized as mild and is manifested by no more than 
subjective complaints of pain on prolonged standing and 
tenderness to palpation of the plantar fascia region of both 
feet and use of insoles, but there is no objective medical 
evidence of deformity or other abnormality associated with 
the feet, of limited motion of the ankles, or of any 
associated moderate functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
patellofemoral syndrome of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).

2.  The criteria for an initial 10 percent rating for 
patellofemoral syndrome of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (2005).

3.  The criteria for an initial compensable for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5299-5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
claims.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claim.  He 
testified at a Travel Board hearing.  In compliance with the 
Board's December 2004 remand and the VCAA, in letters dated 
in April 2001, June 2003, and February 2005, VA informed the 
appellant of the provisions of the VCAA and the information 
that the appellant needed to provide in support of his 
claims, asked the appellant to furnish the names and 
addresses of health care providers who had treated him and to 
sign authorizations for release of such information.  The VA 
also requested the veteran to supply any additional 
information or evidence in support of his claims.  The 
veteran did not respond to the February 2005 letter or sign 
new release forms for private treatment records.  In May 2001 
and July 2003, the veteran was afforded VA examinations.  In 
August 2005, additional VA treatment records were associated 
with the claims file.  Service, VA and private treatment 
records, VA examination reports, hearing testimony, and 
various lay statements have been associated with the claims 
file.  The claims have been readjudicated twice in an August 
2003 statement of the case (SOC) and an August 2005 
supplemental statement of the case (SSOC).  In three VCAA and 
various duty to assist letters, a rating decision, a Board 
remand, an SOC, and an SSOC, and their cover letters, VA 
notified the veteran of what information it had received and 
what information he needed to establish entitlement to higher 
initial ratings.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's December 2004 
remand with regard to the increased-ratings issues discussed 
in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
claims for higher initial ratings, where VCAA notice has 
already been provided.  See VAOPGCPREC 8-2003 (holding that 
"[i]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue").  The increased ratings claims discussed in 
this decision are governed by VAOPGCPREC 8-2003 as the 
veteran's increased rating claims stem from the initial grant 
of service connection for bilateral knee and plantar 
fasciitis disabilities.  Even so the appellant is not 
prejudiced by the Board's consideration of his increased 
ratings claims as VA has already met all notice and duty to 
assist obligations to him under the VCAA as shown in the SOC 
and SSOC and the 2003 and 2005 VCAA letters sent to the 
veteran.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).    

Analysis

The veteran contends that his bilateral knee and plantar 
fasciitis disabilities warrant compensable ratings.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision, which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2005).

Service medical records show that the veteran was first 
treated for bilateral patellar tendonitis/patellofemoral 
syndrome and foot pain in 1998, for which he was put on 
profile and given physical therapy.  May 1998 X-rays of the 
knees were normal.  At his September 2000 separation 
examination, the veteran reported that his knees, feet and 
ankles hurt all the time.  The examiner noted that the 
veteran had bilateral patellofemoral syndrome with recurrent 
pain and foot pain.  In October 2000, the veteran was treated 
for bilateral patellar tendonitis.  On examination, no gross 
abnormalities were noted.  Range of motion was from 0 to 135 
degrees and there was tenderness to palpation when pressure 
was applied superiorly to the distal aspect of the left 
patella.  Both knees were stable to varus/valgus stress.  A 
December 2000 physical therapy record reflects recovered 
"knee PFPS, goals met."

At a May 2001 VA examination, the veteran reported no 
specific injury to his knees with onset of discomfort in 1993 
or 1994, and a later diagnosis of patellofemoral syndrome.  
He indicated that he had symptoms at least weekly when 
climbing the stairs or playing basketball, especially when 
trying to run on hard surfaces.  The veteran reported some 
swelling in his knees but denied locking or buckling.  He 
also complained of foot pain in the past for which he was 
issued insoles for his shoes.  The veteran was not diagnosed 
with flat feet.  He stated that, after an ultrasound of his 
feet, he was told he might have plantar fasciitis.  He 
reported that his feet hurt with constant standing of more 
than one hour at a time with the discomfort located beneath 
his arches and posterior heels.  He was not wearing insoles.  
On examination, his knees had full range of motion from 0 to 
140 degrees.  He had negative anterior drawer and McMurray 
signs, and a negative Lachman.  The veteran had stable medial 
and lateral collateral ligaments without any evidence of 
chondromalacia of the patellae or instability.  He had high 
arches but otherwise his feet were normal.  There was no 
abnormal callus formation and he had normal pulses, skin 
temperature and nailbeds.  There was no current evidence of 
plantar fasciitis.  His ankles had a normal examination with 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  There was no evidence of discoloration or 
edema.  As part of the DeLuca examination, the veteran was 
asked to repetitively perform toe raises, squats and touch 
his toes.  There was no evidence of fatigability, weakened 
movement, incoordination, functional loss of range of motion 
or further pain.  There was insufficient evidence to diagnose 
an ankle disorder.  The diagnoses included history of 
patellofemoral syndrome, currently with minimal symptoms, 
with a normal examination and radiographs; and history of 
plantar fasciitis with residual of subjective discomfort as 
described, and normal examination and radiographs.

Private treatment records from February 2002 to October 2003 
reflect complaints of bilateral knee and foot pain.  In 
February 2002, the veteran reported that he had plantar 
fasciitis and bilateral patellofemoral syndrome with foot 
pain worse in the morning and at the end of the day as well; 
that he used orthotics; and that his pain did not completely 
resolve with physical therapy.  He denied swelling or trauma.  
The veteran stated pain occurs at the medial aspect of the 
heel and radiates forward.  He indicated that his knee pain 
was worse going up stairs or with bending down.  The veteran 
denied locking or instability.  On examination, bilateral 
pain to palpation was noted over the medial calcaneus without 
any ankle pain or pain over metatarsals or navic cuboid.  
There was no swelling or effusion of the knees but there was 
bilateral crepitus.  No ligament laxity was noted.  The 
assessment included patellofemoral joint pain and plantar 
fasciitis.  In August 2002, the Private physician indicated 
that there was no real change from February 2002.  The 
assessment was chronic patellofemoral syndrome.  In October 
2003, the veteran described knee pain on and off, for 
example, he would not have the pain for a month, and then he 
would flare-up the next with complaints of knee pain with 
squatting and taking stairs mostly.  The veteran also 
reported pain along the bottom of the feet with standing for 
long periods of time.  On examination, the knees showed no 
effusion, redness, or warmth.  There was no ligament laxity 
with Lachman's.  The patellae were nontender but there was a 
click with range of motion of the patellae.  The veteran's 
feet showed nontender heels with no edema/erythema and mild 
tenderness of the medial plantar aspect of the mid foot.  The 
assessment included patellofemoral syndrome and plantar 
fasciitis.

At a July 2003 VA examination, with the veteran described an 
anterior ache in both of his knees, pain with prolonged 
standing or going up and down stairs, and some clicking.  He 
stated the left knee was somewhat more painful than the 
right.  The veteran denied catching, locking, giving way, 
instability or fatigability, but indicated that increased 
walking or standing caused increased symptoms.  The veteran 
complained of an ache in both of his arches of his feet and a 
feeling of fatigue with prolonged standing.  He stated that 
his foot symptoms were not present in the morning, but, later 
in the day secondary to prolonged standing.  The veteran 
denied numbness, tingling, neurologic symptoms or weakness.  
He said that, at times, his ankles bother him.  On 
examination, both feet showed normal alignment and relatively 
normal arches, which do not collapse with weight-bearing.  
There was tenderness to palpitation in the plantar fascia 
region bilaterally.  He had normal inversion and eversion 
strength and motion; he also had normal ankle motion and 
strength, bilaterally.  He walked without antalgia.  There 
was no gross deformity or swelling in either foot.  He was 
neurovascularly intact.  Both knees showed full range of 
motion from 0 to 140 degrees.  There was minimal 
retropatellar compression tenderness in the left and the 
right knee.  No effusion was seen.  The medial and lateral 
joint lines were nontender.  McMurray's was negative, 
bilaterally.  Lachman's and drawer signs were absent, 
bilaterally.  There was no antalgia in his gait.  There was 
mildly increased pain with resisted motion, bilaterally.  
There was no gross fatigability, weakness, or incoordination 
in his motion seen in either knee.  X-rays of the knees were 
normal.  X-rays of the foot showed a possible hammertoe 
deformity of the right fifth proximal phalanx; otherwise the 
feet appeared normal.  Diagnoses included mild patellofemoral 
syndrome of both knees and mild plantar fasciitis of both 
feet.  The examiner added that he would not assign any 
additional range of motion loss for these disabilities under 
DeLuca.

In a December 2003 statement, A. Lemke, M.D., a private 
physician, indicated that he had seen the veteran in October 
2003.  At that time, the veteran described having knee and 
foot pain on and off with periodic flare-ups.  Examination of 
the veteran revealed palpable clicks over both patellae and 
tenderness along the medial plantar aspects of the midfoot, 
bilaterally.

At a May 2004 Travel Board hearing, the veteran maintained 
that the VA examinations were done when he was not working so 
that his symptoms were not acting out at the time of 
examination.  Since he began working, however, the veteran 
stated that his symptoms have become quite severe.  As an 
assistant administrator and network engineer, he indicated 
that he had to do a lot of walking and lifting, mainly of 
monitors.  He stated that, when bending down, there is 
clicking and that his knees hurt due to having to put strain 
on his legs to lift objects.  The veteran stated that he took 
ibuprofen at least three times a day, four times a week.  He 
indicated that he had knee braces that he wore occasionally, 
probably two to three times a month.  He indicated that the 
pain sometimes woke him up at night and that he felt stiff in 
the morning.  He also felt clicking and pain with bending.  

Bilateral Knee Disabilities

The veteran's knee disabilities are rated noncompensable for 
limitation of flexion, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  The Board also has considered rating the 
veteran's knee disabilities as analogous to an impairment of 
the knee, involving recurrent subluxation or lateral 
instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  Under Diagnostic Code 5257, a maximum 30 percent 
rating is warranted for severe impairment, a 20 percent 
rating for moderate impairment, and a 10 percent rating for 
slight impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).  Other diagnostic codes provide for a 
compensable disability rating, where there is evidence of 
ankylosis of the knee (Diagnostic Code 5256), dislocated, 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (Diagnostic Code 5258), 
limitation of flexion to 45 degrees or less (Diagnostic Code 
5260), limitation of extension to 10 degrees or more 
(Diagnostic Code 5261), or malunion of the tibia and fibula 
with slight knee or ankle disability (Diagnostic Code 5262).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 
5261, 5262 (2005).  Standard range of motion of a knee is 
from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. 
§ 4.71, Plate II (2005).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion.  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or maligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint), i.e., 10 percent under either 
Diagnostic Code 5260 (limitation of flexion) or 5261 
(limitation of extension).  Moreover, in VAOPGCPREC 9-2004, 
the General Counsel further explained that a knee disability 
may be rated simultaneously under both Diagnostic Codes 5260 
and 5261.  However, the Board notes that VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, VAOPGCPREC 9-2004 are inapplicable here in 
view of the facts that the veteran neither has arthritis and 
instability of the knee nor flexion nor extension warranting 
a compensable rating under Diagnostic Codes 5260 and 5261.  
Neither private or VA treatment records or VA examination 
reports show ankylosis, recurrent subluxation, locking, 
effusion into the knee joint, limitation of flexion to 45 
degrees or less, limitation of extension to 10 degrees or 
more, or malunion of the tibia and fibula with slight knee or 
ankle disability to warrant compensable ratings under 
Diagnostic Codes 5256, 5258, 5260, 5261, 5262.  Thus, the 
preponderance of the evidence is against a compensable rating 
under the above diagnostic codes.  Further, as noted earlier, 
the veteran has not been diagnosed with arthritis to allow a 
rating under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a 
(2005).

However, the veteran has complained of flare-ups of knee 
pain.  Resolving all doubt in the veteran's favor and 
applying DeLuca, the Board concludes that separate initial 10 
percent ratings are warranted under 38 C.F.R. § 4.59 for 
pain.  But the evidence noted above does not support a higher 
rating in excess of 10 percent for either knee.  See also 
DeLuca, 8 Vet. App. at 205-07.  After a careful review of the 
evidence of record, the Board finds that at no time since the 
effective date of the grant of service connection has the 
evidence supported a finding of a rating in excess of 10 
percent for the veteran's knee disabilities, even when 
functional loss due to pain is considered.  

Plantar Fasciitis

The veteran's service-connected disability for bilateral 
plantar fasciitis has been rated as noncompensable under 
Diagnostic Code 5276, by analogy to acquired flat feet.  See 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 (2005).  Under 
Diagnostic Code 5276, mild symptoms relieved by built-up shoe 
or arch support warrant a noncompensable rating.  Where the 
weight-bearing line is over or medial to the great toe, and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet, a 10 percent rating is 
assigned on the basis of moderate disability.  For a severe 
disability, a 20 percent rating is assigned if unilateral and 
a 30 percent rating is assigned if bilateral.  A severe 
disability is characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A maximum 30 percent rating is 
awarded for a unilateral and a maximum 50 percent rating is 
awarded when for a bilateral disability that is pronounced.  
A pronounced disability is manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's plantar fasciitis warrants a 
compensable rating, even when functional loss due to pain is 
considered.  The veteran's bilateral plantar fasciitis has 
been characterized as mild, not moderate.  It is manifested 
by no more than subjective complaints of pain on prolonged 
standing and tenderness to palpation of the plantar fascia 
region of both feet and use of insoles.  But there is no 
objective medical evidence of arthritis, deformity or other 
abnormality associated with the feet, of limited motion of 
the ankles, or of any associated moderate functional 
impairment.  

On examination, both feet showed normal alignment and 
relatively normal arches, which do not collapse with weight-
bearing.  Even consideration of a possible hammertoe on a 
single digit of the veteran's right foot would warrant no 
more than a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2005).  Since pain is contemplated in 
the rating criteria, DeLuca is not applicable.  The United 
States Court of Appeals for Veterans Claims has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson, 9 
Vet. App. at 11.  Thus, the preponderance of the evidence is 
against the assignment of an initial compensable rating for 
the veteran's bilateral plantar fasciitis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the veteran's disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the veteran's knee and foot 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 10 percent rating for patellofemoral syndrome of 
the left knee is granted, subject to the regulations 
governing the payment of monetary awards.

An initial 10 percent rating for patellofemoral syndrome of 
the right knee is granted, subject to the regulations 
governing the payment of monetary awards.

An initial compensable rating for bilateral plantar fasciitis 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


